Order entered May 26, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00593-CV

                           IN RE ALLEN "F" CALTON, Relator


                     Original Proceeding from the 213th District Court
                                  Tarrant County, Texas
                             Trial Court Cause No. 0843168D

                                         ORDER
                      Before Justices Lang-Miers, Fillmore, and Schenck

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus and writ of prohibition. We ORDER that relator bear the costs of this original

proceeding.

       We GRANT relator’s motion for leave to file the petition without certified or sworn

copies of documents. We DENY as moot relator’s motion to suspend the local rules of the

Second District Court of Appeals.


                                                    /s/   DAVID J. SCHENCK
                                                          JUSTICE